Citation Nr: 1020847	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3 to April 24, 
2007.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.    

A hearing was held on March 10, 2010, in Nashville, 
Tennessee, before the undersigned who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the testimony is in the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

In his January 2008 Notice of Disagreement (NOD), the Veteran 
asserts that the military accepted him during his enlistment 
knowing that he suffered from hypertension as well as a heart 
condition.  He further contends that his conditions were 
aggravated during his time in service.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for hypertension as well as a heart condition.  
The Veteran's service treatment records show that in the 
November 2006 Medical Prescreen of Medical History Report, 
the Veteran did not note that he had or had had an irregular 
heartbeat, a heart murmur or any type of heart problem.  In 
addition, he did not mark that he had or had ever had high 
blood pressure or any history of hypertension.  In the 
December 2006 Report of Medical History, the Veteran marked 
that he had not experienced and currently did not have high 
or low blood sugar, any noted heart trouble or a heart murmur 
and that he was currently in good health.  

However, in the February 2007 Clinical health record, the 
physician wrote that the Veteran was being referred for 
hypertension which he had had for over eight years, that he 
had seen several doctors who started him on medication, and 
that his blood pressure was still not under control at that 
time.  With respect to his cardiovascular symptoms, the 
physician noted that the Veteran was experiencing irregular 
palpitations which skip beats and last one to fifteen 
minutes.  It appears that due to his hypertension, the 
Veteran was in reception for a lengthy period of time during 
which he was referred to a private cardiologist for further 
examinations.  

A February 2007 private treatment report indicates the 
Veteran underwent an echocardiogram as well as a stress 
cardiolite exam by Dr. T.P.  In his February 2007 medical 
examination report, Dr. T.P. indicated that the Veteran had 
been hypertensive for the past eight years but only "mildly 
controlled."  Upon examining the Veteran, Dr. T.P. wrote 
that the Veteran had "severe" hypertension, that his echo 
showed left ventricular hypertrophy and his stress test was 
abnormal with a hypertensive response to exercise.  See March 
7, 2007 letter issued by Dr. T.P.  He further opined that the 
Veteran was absolutely unfit for military duty, that he would 
be unable to adapt to the culture, and his blood pressure 
response under stress would be dangerous to him and his 
comrades.  It was recommended that the Veteran be dismissed 
from the military as medically unfit.  

Upon reviewing all the medical findings, clinical records and 
examination reports pertaining to the Veteran's health, the 
Veteran was diagnosed with hypertension with left ventricular 
hypertrophy and it was determined that he did not meet the 
medical fitness standards for enlistment or induction.  See 
March 2007 Entrance Physical Standards Board (EPSBD) 
Proceedings form.  It was further noted on the EPSBD form 
that the Veteran's condition was aggravated by service.  The 
record reflects that the Veteran concurred with the EPSBD 
Proceedings form and requested to be discharged from the 
military in April 2007.  

The Veteran's private treatment records dated from September 
2005 to September 2006 reflect that he had a history 
hypertension prior to his enlistment.  

During his March 2010 travel board hearing, the Veteran 
testified that he was aware of his blood pressure problems 
prior to enlistment, but that his recruitment officer 
encouraged him to discontinue his medication because 
otherwise he would not be accepted into the military.  
According to the Veteran and his spouse, the recruitment 
officer informed the Veteran that once he was in the 
military, if he experienced any problems with his blood 
pressure, he would be put back on his medication.  The 
Veteran also maintains that his blood pressure was under 
control prior to his enlistment, but since service he has 
been put on more blood pressure medication which has 
aggravated his condition.  

The Veteran and his spouse also maintain that they were not 
aware of his heart problems prior to service.  While the 
Veteran did not have any history of a heart condition prior 
to his enlistment and his pre-service medical records are 
clear of any evidence indicating he suffered from heart 
trouble, he was diagnosed with hypertension with left 
ventricular hypertrophy during service, prior to his 
separation.  The Veteran's post-service hospital records 
indicate that he was seen in the Emergency Room in May 2007 
with complaints of chest pain.  A June 2007 Cardiology report 
indicates that the Veteran showed signs of unstable angina 
and underwent a left heart catheterization, a left 
ventriculography and selective coronary angiography.  The 
primary diagnosis for the Veteran's heart condition was 
coronary atherosclerosis of native coronary vessel and the 
secondary diagnosis was essential hypertension.  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; and indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, if VA undertakes to provide a medical 
examination, the Board must ensure that such examination is 
adequate.  

The evidence of record does not include a medical opinion 
based on a complete review of the claims file addressing 
whether the Veteran's preexisting hypertension was aggravated 
during his period of service and whether the Veteran's heart 
condition is related to the Veteran's preexisting 
hypertension or otherwise causally or etiologically related 
to service.  Based on the Veteran's service treatment 
records, private treatment reports, and hearing testimony, 
the Board finds that a VA examination and medical opinion are 
necessary for determining the nature and etiology of any 
hypertension and heart condition which may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

The Veteran must be advised of the importance of reporting to 
the scheduled examination and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hypertension and heart 
condition that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records as well as the 
private treatment records submitted 
during his period of service.  
Specifically, the examiner must take 
into consideration the March 2007 
Entrance Physical Standards Board 
(EPSBD) Proceedings Form which 
summarizes all of the Veteran's 
clinical records during his period of 
active service and notes that the 
Veteran's condition was aggravated by 
his service.  With respect to the 
Veteran's hypertension, the examiner 
must then comment on whether:

a.	The Veteran's preexisting 
hypertension worsened in severity 
during his active service from 
January 2007 to April 2007.  

b.	If so, the examiner should 
indicate whether the increase in 
severity was consistent with the 
natural progression of the 
disorder or whether the increase 
represented a permanent worsening 
or "aggravation" of the disorder 
beyond its natural progression.  
In responding to this question, 
the examiner should note that 
temporary or intermittent flare-
ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in 
service," unless the underlying 
condition, as contrasted with 
symptoms, has worsened.  

With respect to his heart condition, 
the VA examiner must determine (1) 
whether the Veteran suffers from a 
current heart condition; and if so (2) 
the nature and etiology of his heart 
condition.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post 
service medical records.  If the 
Veteran is found to currently have a 
heart condition, the examiner should 
comment as to the likelihood (likely, 
unlikely, or at least as likely as not) 
this condition is (1) caused by or 
otherwise related to the Veteran's 
preexisting hypertension; and/or 
(2) otherwise causally or etiologically 
related to his time in service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


